DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10, in the reply filed on 06-06-22 is acknowledged.  The traversal is on the ground(s) that “the subject matter of
these inventions is sufficiently related that a search for the subject matter of any one of
these inventions would encompass a search for the subject matter of the remaining
invention, and moreover that prior art applicable to one invention would likely be
applicable to the other invention”. 
This is not found persuasive because 
A) Applicant just ignored the reasons of restriction stated in the Restriction Requirement of 04-06-2022:
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process; for example, the limitations of obtaining strain distribution information or stress distribution information of a target area from a measurement carrier, wherein the measurement carrier is made up of a circuit structure of the stretchable circuit according to circuit layout information stored in a layout database; adjusting the circuit layout information corresponding to the measurement carrier according to the strain distribution information or the stress distribution information measured by the measurement carrier; and producing a carrier corresponding to the target area according to the adjusted circuit layout information, in the method claim 11 of Group II, which do not need be considered by the product claim 1 of Group I. 
B) The applicant also ignored the statement of the reasons why there would be a serious burden on the examiner if restriction were not required:
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL. Claims 11-20 are withdrawn from consideration as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurahashi et al. (US20180073172).
Re Claim 1, Kurahashi show and disclose
A stretchable circuit, comprising: 
a plurality of segments (fig. 1 and 2), wherein each segment comprises a plurality of sub-segments (fig. 1), and wherein each sub-segment comprises at least one main line (line forming 1P, fig. 1), at least one secondary line (line forming 10a, fig. 1), and rib lines (connection lines between sub-segments, fig. 1), and in each sub-segment, the main lines and the secondary lines are electrically connected to the rib lines (fig. 1).
Re Claim 2, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein in each sub-segment, the widths of the main lines are greater than, equal to, or less than the widths of the secondary lines (fig. 1).
Re Claim 3, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein the main lines are configured in an inner ring and the secondary lines are configured in an outer ring, or the main lines are configured in the outer ring and the secondary lines are configured in the inner ring (fig. 1).
	Re Claim 4, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein the sub-segments are the same size or different sizes (fig. 1).
	Re Claim 5, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein the number of main lines in each sub-segment is the same or different (fig. 1).
	Re Claim 6, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein the number of secondary lines in each sub-segment is the same or different (fig. 1). 
Re Claim 7, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein in each sub-segment, the main line comprises a detection point (point where the main line, second line, and connection line meted, fig. 1) for detecting strain change or stress change in each sub-segment (when stretching, fig. 1A and fig. 1B).
Re Claim 8, Kurahashi show and disclose
The stretchable circuit of claim 7, wherein the detection point is configured in a position in front of or behind a knee of the main line or configured in the rib line (fig. 1).
Re Claim 9, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein one of the plurality of segments is electrically connected to another one of the plurality of segments via a node (point in middle of the connection line between two connected sub-segments, fig. 1).
Re Claim 10, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein the plurality of segments are arranged in serpentine line patterns, horseshoe patterns, wavy patterns, or square patterns (fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20210183962-A1 US-20210098555-A1 US-20210027673-A1 US-20200333829-A1 US-20200323680-A1 US-20170181276-A1 US-20150380355-A1 US-20210158734-A1 US-20210126082-A1 US-20190292688-A1 US-4736752-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848